                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

HARLIN HAYDEN, #2024298                           §

VS.                                               §           CIVIL ACTION NO. 6:18cv387

DAVID HUDSON, ET AL.                              §

                                     ORDER OF DISMISSAL

       Plaintiff Harlin Hayden, an inmate confined at the Billy Moore Unit of the Texas prison

system, proceeding pro se, filed the above-styled and numbered civil rights lawsuit pursuant to 42

U.S.C. § 1983. The complaint was referred to United States Magistrate Judge John D. Love, who

issued a Report and Recommendation (Dkt. #7) concluding that the lawsuit should be dismissed

for want of prosecution and failure to obey an order. As of today, Mr. Hayden has neither

responded nor complied with the order. The case should thus be dismissed for want of prosecution

and failure to obey an order.

       The Report of the Magistrate Judge, which contains his proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and no

objections being raised by Mr. Hayden to the Report, the Court is of the opinion that the findings

and conclusions of the Magistrate Judge are correct. It is therefore

       ORDERED that the complaint is DISMISSED without prejudice for want of prosecution

and failure to obey an order of the court. Fed. R. Civ. P. 41(b); Rule 41, Local Rules for the Eastern

District of Texas. All motions not previously ruled on are DENIED.
             .    SIGNED this the 5th day of February, 2019.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE
